DISSENTING OPINION OP
ABE, J.
The majority of the court holds that upon the marriage of the natural parents a child born out of wedlock becomes legitimate and is entitled to the same rights as those born in wedlock under the provisions of HRS § 338-21; however, the consent of the father is not required where the mother had previous to the marriage given her consent to the child’s adoption. I disagree.
HRS § 338-21 reads:
“Legitimation, (a) All children horn out of wed-loch, irrespective of the marriage of either parent to another, become legitimate on the marriage of the parents with each other and are entitled to the same rights *404as those born in wedlock and shall take their father’s name as a family name. The child or children or the parents thereof may petition the department of health to issue a new certificate of birth in the new name of the legitimated child, and the department shall issue the new certificate of birth upon being satisfied that the child or children has or have been legitimated.” (Emphasis added)
The emphasized portion of the section is unequivocal and, upon the marriage of her natural parents, the child became legitimate for all intents and purposes as though she was born in wedlock as of the date of her birth.
The pertinent portion of HRS § 578-21 reads:
“Consent to adoption. * * * in all cases of adoption written consent shall be given by each of the living legal parents * * * provided, that no hearing upon a petition for adoption, where the written consent of each of the living legal parents has not been obtained, shall be had until such nonconsenting parents have had due notice, actual or constructive, as hereinafter provided, of the time and place of hearing; * *
The statute is crystal clear in requiring the consent *405of both legal parents to the adoption of a child. Thus, after the marriage, Richard Doe became the legal father of the child and therefore under the statute his consent is necessary to the adoption. Courts of other jurisdictions also have so interpreted similar statutes. Warner v. Ward, 401 S.W.2d 62 (Ky. 1966); Sklaroff v. Stevens, 84 R.I. 1, 120 A.2d 694 (1956).
This court says the question “whether the marriage of the natural parents made the consent of the natural father a prerequisite to adoption, in addition to the consent of the mother”, would not have arisen if this case were to be decided under HRS § 578-2, as amended by SLH 1969, c. 183, and I agree.
Also, this court says “A literal reading of HRS § 578-2 with HRS § 338-21 would require the natural father’s consent after his marriage to the mother because by that marriage the natural father became a ‘legal parent.’ ” However, it then holds that the statutes should not be so construed in this case but only to require the signature of the legal parent or parents, who occupied such status at the time the child was placed for adoption.
The legal effect of this court’s interpretation of HRS § 578-2 is to make the enactment of the amendment useless, because by its interpretation this court accomplishes the very thing the legislature intended to do by the amendment. It appears to me that this court is saying that the legislature didn’t know what it was doing — enacting an unnecessary amendment. In my opinion, in light of the legislative enactment of the amendment, this court is usurping legislative power and entering the legislative field under the guise “to fill a gap in the statute.”
It should be noted that this court said in Levy v. Kimball, 51 Haw. 540, 545, 465 P.2d 580 (1970) :
“In the construction of a statute the general law is that a statute should be so interpreted to give it effect; *406and we must start with the presumption that our legislature intended to enact an effective law, and it is not to he presumed that legislation is in vain effort, or a nullity. In re Pringle, 22 Haw. 557, 564 (1915); Pliakos v. Illinois Liquor Control Commission, 11 Ill. 2d 456, 143 N.E.2d 47 (1957); Peterson v. Flood, 84 Ariz. 256, 326 P.2d 845 (1958); Combs v. Cook, 238 Ind. 392, 151 N.E.2d 144 (1958).”
However, here, this court by its construction makes the amendment to the statute a nullity.
Now, for the purpose of argument j assuming that HRS § 578-2 is ambiguous as this court seems to hold, wasn’t the family court and isn’t this court now required to construe HRS § 578-2 in the light of the provisions of HRS § 571-1? HRS § 571-1 provides that “families whose unity or well being is threatened shall be assisted and protected, and restored if possible as secure units of law abiding members; and that each child and minor coming within the jurisdiction of the court shall receive, preferably in his own home, the care, guidance, and control that will conduce to his welfare * *
HRS § 571-1 proclaims the public policy of this jurisdiction for the maintenance of a-family unit. I believe this policy is applicable to adoption and thereby adoption is made subordinate- to this basic policy. It would appear tome that HRS §§ 571-1 and 578-2 are definitely in pari materia. ■ Thus, where a legal father has withheld his consent to the adoption, HRS § 578-2 should be so construed to permit him to retain the child.
In my opinion, this court’s construction of HRS § 578-2 is an absolute contradiction of its rule of construction enunciated in In Re Application of Robinson, 51 Haw. 164, 168, 454 P.2d 116 (1969), where it said:
“Laws in pari -materia are construed together. HRS § 1-16 provides: * * Laws in pari materia, or upon *407the same subject matter, shall be construed with reference to each other. What is clear in one statute may be called in aid to explain what is doubtful in another.’ ”
This court, by its decision, adopts a mistaken notion of the family court that the primary policy of this State is to favor the adoption of a child over the maintenance of a family unit and thereby approves the disruption and destruction of the unity and well being of a family unit.
Before concluding, may I also point out the weaknesses of the cases cited by this court in support of its proposition:
In Re T., 95 N.J. Super. 228, 230 A.2d 526 (1967), the Superior Court, Appellate Division of the State of New Jersey, I believe-should have disposed of the case on the doctrine of res judicata. It involved an appeal from judgment entered in a second proceeding brought by natural parents of a child born out of wedlock, who had married subsequent to the birth of the child. The issues involved in the second proceeding were the same as those involved in and adjudicated in the first proceeding.2 In the first proceeding, judgment was entered against the parents. However, they failed to perfect an appeal within the required period and after they, had failed in their attempt to enlarge the period of appeal, they filed the second proceeding. In the meantime, adoption proceeding had been culminated.
*408Also the New Jersey court in construing N.J.S.A. 9:15-1,3 similar to HRS § 338-21, at page 530 said the statute:
“provides that any child born out of wedlock is legitimated by the intermarriage of his natural parents and their recognition and treatment of him as their Child. This statute does no more than entitle such child to all the rights and privileges it would have enjoyed had it been born after marriage.”
I cannot agree with the New Jersey court,4 and I hope this court is not agreeing with the New Jersey court that HRS § 338-21 “does no more than entitle such child to all the rights and privileges it would have enjoyed had it been born after marriage.” What about the father’s reciprocal rights — the right to love the child, including the right to custody and to nurture and educate the child — also the right of both the child and father to inherit from each other?
In the next two cases cited by this court, In re Adoption of a Minor, 338 Mass. 635, 156 N.E.2d 801 (1959) and In re Laws’ Adoption, 201 Cal. App. 2d 494, 20 Cal. Rptr. 64 (1962), the courts attempt to justify the non-requirement of the father’s consent on the basis that the consent of the mother given prior to their marriage was binding on herself as well as the father.
*409Is this court by implication adopting the proposition enunciated by the courts in those two cases? It is the established law of this jurisdiction that a spouse may not bind the other spouse without authority to do so. Borba v. Leal, 22 Haw. 1 (1914); Wilcox v. Hartman, 17 Haw. 481 (1906). Thus, under the authority of the Hawaii cases, I cannot see any justification to hold that a consent signed by the mother of a child born out of wedlock is binding upon the father. Also it should be noted that at the time she executed the consent he was not her husband. Further, here, on the part of the father, from the outset there was clear indication not only that he did not acquiesce to the consent but also did claim the right to custody of the child in direct opposition to the adoption.
In my opinion the rulings of the cases cited by this court are based on foundation as solid as quicksand and therefore should be disregarded.
I would reverse.

 This section was amended by Act 183, SLH 1969, and became effective on July 11, 1969, and is not applicable here. The pertinent portion of § 578-2 as amended reads:
“§ 578-2. Consent to adoption, (a) Persons required to consent to adoption. Unless consent is not required under paragraph (b) hereof, a petition to adopt a child may be granted only if written consent to the proposed adoption has been executed by:
(1) Each living parent of a legitimate child;
(2) The mother of an illegitimate child;
*****
(b) Persons as to whom consent not required. Consent to adoption is not required of:
*****
(3) The natural father of an illegitimate child who has not legally been legitimated either prior to the placement of the child with adoptive parents or prior to the execution of a valid consent by the mother of the child;


 The court recognized the issue of res judicata as it noted:
“He argued that the Chancery Division hateas corpus proceedings were not res judicata because the issue of what was in the best interests of the child had not been litigated. (We observe that the complaint in those proceedings did speak of the best interests of the child being served by permitting it to live with its parents.) The argument was also advanced that although the father had not given his consent at the time child was surrendered to the agency, the intervening marriage retroactively gave him such status as to require his consent to any surrender of the child for placement in an adoptive home. Plaintiff's counsel once again raised the issue of duress, contending that the mother’s circumstances had been such that she did not surrender the child of her free will.” In Re T., supra at 529.


 N.J.S.A. § 9:15-1 provides:
“Marriage of natural parents. Any child heretofore or hereafter born out of wedlock shall be legitimated by the intermarriage of his natural parents and their recognition and treatment of him as their child. A child so legitimated is entitled to all rights and privileges which he would have enjoyed had he been born after the marriage, his status being the same as if he were born in lawful wedlock.”


 The same New Jersey court in In re Adoption of Children, 96 N.J. Super. 415, 283 A.2d 188 (1967), recognized at page 192 that “[t]he welfare of a child is inextricably bound up with the rights of the parents.” Isn’t the New Jersey court indirectly refuting its previous holding in In Re T.1